Citation Nr: 1707943	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable rating for gout of the left foot prior to March 18, 2009.  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1984 to February 2005.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for left foot gout and assigned a noncompensable rating effective March 1, 2005, the day following the date of the Veteran's separation from active service.  Subsequently, jurisdiction was transferred to the RO in Des Moines, Iowa.  The Veteran perfected a timely appeal of the RO's determination via his submission of a VA Form 9 in January 2008.  

On March 18, 2009, VA received statements from the Veteran and his representative indicating that he wished to withdraw his appeal.  He also indicated that he wished to file a new claim for a left foot condition secondary to his gout condition.  The RO treated his communication as a claim for an increased rating for left foot gout.  In an October 2009 rating decision, the RO increased the rating for left foot gout to 40 percent disabling, effective March 18, 2009.  In January 2010, the Veteran submitted a statement disagreeing with the effective date of the 40 percent rating.  In January 2012, the RO issued a Statement of the Case addressing the issue of entitlement to an effective date earlier than March 18, 2009, for the award of a 40 percent rating for left foot gout and the Veteran submitted a timely VA Form 9 in February 2012.

In a June 2014 decision, the Board awarded an effective date of February 18, 2008, for the grant of an increased rating to 40 percent for gout of the left foot.  In so finding, the Board determined that the correspondence received on March 18, 2009 was a withdrawal of the appeal with a separate request for an increased rating.  The Board further concluded that an effective date of February 18, 2008, was warranted in light of evidence suggesting that an increase in disability occurred during the year preceding the date of the claim.  See 38 C.F.R. § 3.400(o)(2).  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 memorandum decision, the Court indicated that it would "reverse the Board's finding that the appellant withdrew his gout claim and vacate the Board's effective date determination, and remand the matter for further proceedings."  Memorandum decision at page 6.  

In light of the Court's determination that the Veteran did not withdraw his appeal in March 2009, the issue on appeal has been framed as set forth above.  The Board observes that this is in conformance with the request of the Veteran's attorney, who, in August 2016 written arguments, argued that "the Board should treat the veteran's remanded claim as a continuation of the veteran's appeal from an original assignment of a disability rating."  The record further indicates that the Veteran is not seeking an initial rating in excess of 40 percent for gout.  See e.g. August 2016 written arguments at page 3 ("At all times since the veteran separated from service, his left foot gout has manifested to the level of a 40% rating.").  

The Board notes that in a February 2016 rating decision, the RO denied entitlement to service connection for right foot gout.  In a May 2016 rating decision, the RO granted service connection for right knee patellofemoral syndrome and assigned a noncompensable rating, effective November 4, 2015.  Thereafter, in July 2016, the Veteran filed timely notices of disagreement (NOD) with the RO's decisions.  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.


FINDING OF FACT

1.  Prior to September 5, 2006, the appellant's gout of the left foot was manifested by one or two exacerbations a year, with no showing of a definite impairment of health or incapacitating exacerbations occurring three or more times a year.  

2.  For the period from September 5, 2006, the appellant's gout of the left foot has been manifested by incapacitating exacerbations occurring three or more times a year.  


CONCLUSIONS OF LAW

1.  For the period from March 1, 2005, to September 4, 2006, the criteria for an initial 20 percent rating, but no higher, for gout of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5017-5002 (2016).

2.  For the period from September 5, 2006, the criteria for an initial 40 percent rating, but no higher, for gout of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5017-5002 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

In March 2005, the RO provided the appellant a letter prior to the initial adjudication of his claim of service connection which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).  This appeal arises from the assignment of an initial rating following the grant of service connection.  The Court has held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, VA has obtained the Veteran's service treatment records and all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  The Veteran has not reported, and the evidence does not otherwise reflect, that there are any relevant post-service medical treatment for gout of the left foot that should be retrieved prior to adjudicating the claim on appeal.  

The Veteran was afforded VA examination in November 2005 and September 2007.  The Board finds that the examination reports provide adequate basis upon which to render a decision in this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also notes that the appellant has not challenged the adequacy of the VA medical examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

For the period from the award of service connection to March 17, 2009, the appellant's gout of the left foot was assigned a noncompensable rating under Diagnostic Code 5017-5002.

Diagnostic Code 5017 provides for evaluation of gout under the "rheumatoid arthritis" provisions of Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5017.  

Under Diagnostic Code 5002, rheumatoid arthritis warrants a 100 percent rating when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent rating is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

A note to Diagnostic Code 5002 also instructs that such ratings for chronic residuals should be combined not added under Diagnostic Code 5002.  38 C.F.R. §4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 does not provide a definition for an "incapacitating exacerbation."  However, under the same chapter for evaluating musculoskeletal disabilities, 38 C.F.R. § 4.71a, an "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).

In addition, Diagnostic Code 7345 (pertaining to chronic liver disease) and Diagnostic Code 7354 (pertaining to hepatitis C), both define "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, DCs 7345 Note (2), 7354 Note (2).  Although these two definitions are similar to the definition in Diagnostic Code 5243, the latter expressly requires bed rest prescribed by a physician while Diagnostic Codes 7345 and 7354 require bed rest, but do not expressly require a prescription for such by a physician, although they do required treatment by a physician.  

Although these definitions are not controlling for purposes of Diagnostic Code 5002, the Board finds them to be instructive in deciphering the terms "totally incapacitating," "severely incapacitating exacerbations," "incapacitating exacerbations," and "exacerbations" as used in Diagnostic Code 5002.


Factual Background

The Veteran's claim of service connection for gout of the left foot was received on March 13, 2005, shortly after his separation from active service.

Medical records dated in September 2000 indicate that the Veteran had a bunionectomy in September 2000.  The pre-operative diagnosis was painful hallux valgus deformity left foot.  The post-operative diagnosis was bunion deformity left foot with gouty tophaceous crystals interoperatively.  (Here, the Board notes that service connection is in effect for hallux valgus of the left foot, status post bunionectomy.  A 10 percent rating has been in effect for that disability since March 1, 2005, and is not on appeal).  

The appellant underwent a VA examination in November 2005.  At that time, the appellant reported that since the bunionectomy, he continued to get intermittent episodes of pain, usually associated with cold damp weather or with prolonged periods of time on his feet.  It was documented that the condition did not cause any impairment with the appellant's walking or standing.  The Veteran reported flare-ups of pain, but indicated that they did not cause any further limitations in his activities.  The flare-ups were treated with over-the counter medication, which the appellant asserted gave him relief.  

On physical examination, it was noted that the Veteran had a normal gait and posture and did not require any assistive devices to ambulate.  The left foot had a 5 centimeter scar over the first MTP joint.  There was mild tenderness to palpation along the first MTP joints.  There was no evidence of abnormal weight bearing.  There was no objective evidence of painful motion, edema, weakness, or instability.  There was normal alignment of the Achilles tendon with weightbearing and nonweightbearing bilaterally.  There was no pain on manipulation of the foot.  X-ray of the feet showed no significant bony abnormalities.  Following physical examination, gout was diagnosed.  

As noted herein, in the April 2006 rating decision, the RO granted service connection for gout of the left foot and assigned a noncompensable rating, effective March 1, 2005.  As set forth above in the Introduction portion of this decision, the appellant has appealed the RO's determination regarding the initial rating assigned.  

In a private treatment record dated in August 2006, the appellant presented with complaints of left big toe and foot pain.  He reported that his last gout attack had been a year prior.  Physical examination revealed edema over the metatarsal joint.  It was very tender to palpation and had marked erythema.  There was also a decrease in range of motion due to swelling.  The physician diagnosed gouty arthritis.

The Veteran was provided an additional VA examination on September 5, 2007.  It was again documented that he had bunion surgery in September 2000.  The appellant reported that he still had pain the left first MTP region.  He also indicated that he continued to have flares of joint pain in the great toe.  The mainstay of therapy had been antiinflammatory medication.  The Veteran asserted that he was empirically started on gout medications by his primary care physician.  He was told that his uric acid level was high and he was started on allopurinol and chronic therapy with indomethacin.  Notwithstanding, he continued to have flares of joint pain.  

The examiner reported that there has been no objective evidence for gout (no joint fluid analysis to document crystal proven gout) only a history of elevate uric acid level (which does not confirm a diagnosis of gout).  The examiner noted that the x-rays taken at the time of the examination did not show evidence consistent with gout.  Thus, a diagnosis of gout could not be confirmed.  He stated that people can have hyperuricemia (elevated uric acid level in the blood) but it does mean that they have gout.  He stated that the only way to confirm a diagnosis of gout was to have the Veteran examined during a flare-up.

Left foot symptoms included pain of the great toe, swelling and heat while standing, sitting and at rest, and stiffness of the great toe.  There was no redness, fatigability, weakness, or lack of endurance.  Flare-ups were reported which occurred 1 to 3 times per month with a duration of more than 2 but less than 7 days.  Effects of flare-ups included an inability to work for 2 days, wear dress shoes, or stand up or walk.  

On physical examination, the examiner noted that there was objective evidence of painful motion with medial deviation.  There was no objective evidence of swelling, tenderness, instability, weakness, abnormal weight bearing, or hammertoes.  With regard to stiffness of the joint, it was noted that the left first MTP joint angulates 15 degrees with no dorsiflexion.  There was pain at the medial join line with passive correction of toe valgus.  Following examination, the examiner, in relevant part, diagnosed left foot hallus valgus.  

In a September 2008 statement, the appellant indicated that he had had a flare-up of gout earlier that month, prompting his treatment provider to increase his gout medication.  The appellant indicated that during his gout flare-ups, he experienced pain and swelling to the point that he could not wear shoes.  He indicated that he had missed several days of work as a result.  

VA treatment records from October 2007 to April 2009 demonstrate general treatment for gout to establish medical care.  Notably in a February 2009 record, the appellant presented for treatment for problems with his foot.  It was noted that he was taking medication for gout, but still had swelling, redness, and warmth.  On physical examination, there was mild to moderate edema of the forefeet with mild erythema and increased warmth.  There was no limitation in range of motion.  The physician diagnosed cellulitis.  

In the report of a July 2009 VA examination, it was noted that the appellant had flare-ups of gout several times per year (but less than monthly), with separate attacks in February 2009 and April 2009.  The examiner noted that the appellant's gout attacks had increased from one to two times yearly to several times a year.  His attacks lasted more than two but less than seven days.  During his attacks, he had to take off work for two days and could not wear shoes.  


Analysis

After a review of the evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for an initial 20 percent rating for gout of the left foot have been met for the period from March 1, 2005, to September 4, 2006, and the criteria for a 40 percent rating have been met from September 5, 2006.  

As set forth in detail above, during a November 2005 VA medical examination, the appellant reported "intermittent episodes" of pain.  These episodes, however, did not result in any limitation in his activities and were relieved with over the counter medication.  There was no indication of any incapacitating exacerbations, nor were there any examination findings of symptom combinations productive of a definite impairment of health.  Finally, no chronic residuals in any joints were identified due to gout.  

Similarly, during an August 2006 clinic visit for an attack of gout in his left foot, the appellant reported that his last gout attack had been a year prior, indicating that his gout exacerbations occurred less than three times yearly.  Again, there was no indication of any incapacitating exacerbations occurring more frequently, nor were there any examination findings of symptom combinations productive of a definite impairment of health.  Finally, no chronic residuals in any joints were identified due to gout.  

During the VA medical examination performed on September 5, 2007, however, the appellant reported flares of joint pain in his toe which occurred 1 to 3 times monthly.  He further reported that those exacerbations resulted in an inability to work, stand up, or walk for two days, which the Board finds meets the rating criteria for an incapacitating exacerbation, particularly because the Veteran reported receiving increased medication from his physician as a result.  Although the examiner concluded that there was no evidence of a definite impairment of health, and, indeed, noted that there was no objective evidence for gout on clinical or diagnostic testing, the applicable diagnostic code lists the rating criteria in the alternative, indicating that a 40 percent rating is warranted based on incapacitating exacerbations occurring three more times yearly alone.  

Because the appellant reported exacerbations of his gout symptoms 1 to 3 times monthly, the Board finds that the criteria for a 40 percent rating have been met.  Moreover, affording the appellant the benefit of the doubt, the Board finds that it is reasonable to assume that the appellant began experiencing those symptoms in the year prior to the date of examination, indicating that his disability had increased in severity as of September 5, 2006.  Again, given the appellant's reported medical history at the November 2005 VA medical examination and the August 2006 clinic visit, the Board finds that the most probative evidence indicates that his disability met the criteria for an initial 20 percent rating, but no higher, prior to September 5, 2006.  The Board has considered the general assertions of the Veteran's attorney to the effect that an initial 40 percent rating is warranted from the date of the award of service connection, but assigns far more probative weight to the contemporaneous documentary evidence of record which shows that the appellant's gout did not produce incapacitating exacerbations three times or more yearly prior to September 5, 2006.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Moreover, for no period of the claim has the appellant been shown to exhibit chronic residuals, including limitation of motion.  Although the appellant has been shown to have limitation of motion in his left foot, that symptom has been attributed to his service-connected hallux valgus.  To award an additional 10 percent rating for limitation of motion of the left foot would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).  

In reaching this decision, the Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), but notes that the record does not show, nor has the Veteran contended, that his left foot gout is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  The Court, however, has held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, again, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected left foot gout under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for gout prior to September 5, 2006, and in excess of 40 percent thereafter.  The benefit of the doubt doctrine does therefore not apply to this portion of the Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial 20 percent rating for gout of the left foot is granted prior to September 5, 2006, and in excess of 40 percent thereafter, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


